Exhibit 10.3

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS Exclusive License Agreement (“Agreement”), effective as of 07 July 2008
(“Effective Date”), is entered into by and between St. Jude Children’s Research
Hospital, Inc., a Tennessee not-for-profit corporation located at 262 Danny
Thomas Place, Memphis, Tennessee 38105 (“ST. JUDE”) and Amsterdam Molecular
Therapeutics B.V., a closed limited liability company organized and existing
under the laws of the Netherlands, with registered offices at Meibergdreef 61,
1105 BA Amsterdam, the Netherlands, (each a “Party” and together the “Parties”).

 

RECITALS

 

WHEREAS, ST. JUDE is the owner by assignment from Dr. John Gray of his entire
right, title and interest in the Patent Rights and in the inventions described
and claimed therein; and

 

WHEREAS, the Patent Rights relate to mechanisms for improving the expression of
Factor IX in gene therapy vectors, including, the use of a specific Factor IX
polynucleotide coding sequence designed for optimal expression, and, the use of
transcriptional regulatory regions minimized in size so that they can be used to
express Factor IX, as well as any other gene of interest, in a size-constrained
environment such as in a self complementary gene therapy vector system; and

 

WHEREAS, under a separate agreement being entered into between the Parties on
the same date as this Exclusive License Agreement (“Sponsored Research
Agreement”), AMT engages ST. JUDE to develop a gene therapy vector incorporating
certain features of the invention described in the Patent Rights but combined
with certain technologies controlled by AMT (the “Vector”); and

 

WHEREAS, in order to carry out the work anticipated under the Sponsored Research
Agreement, ST. JUDE will require access to technologies owned by AMT and AMT is
willing to grant this access under a separate agreement being entered into
between the Parties on the same date as this Exclusive License Agreement (“AMT
Technology License Agreement”); and

 

SIGNATURE VERSION

 

--------------------------------------------------------------------------------


 

WHEREAS, the Vector will be further developed and commercialized by AMT and so
AMT require a license under the Patent Rights; and

 

WHEREAS, AMT wishes to enter into an agreement with ST. JUDE to obtain a license
under the Patent Rights and ST. JUDE is willing to grant such a license to AMT
under the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable considerations, the Parties do hereby agree as follows:

 

1.                                      DEFINITIONS

 

1.1                               “Affiliate” shall mean any company,
partnership or other business entity which Controls, is Controlled by or is
under common Control with either Party.  For the purposes of this definition
“Control” means any of the following: (i) the possession, directly or
indirectly, of the power to direct the management or policies of an entity,
whether through ownership of voting securities, by contract or otherwise;
(ii) ownership of fifty percent (50%) or more of the voting securities entitled
to vote for the election of directors in the case of a corporation, or of fifty
percent (50%) or more of the equity interest in the case of any other type of
legal entity; (iii) status as a general partner in any partnership, or any other
arrangement whereby a Party controls or has the right to control the board of
directors or equivalent governing body of a corporation or other entity.

 

1.2                               “AMT” shall mean Amsterdam Molecular
Therapeutics B.V. and any Affiliates of Amsterdam Molecular Therapeutics B.V.

 

1.3                               “Confidential Information” shall mean any
confidential or proprietary non-public information furnished by one Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”) in connection
with this Agreement.

 

--------------------------------------------------------------------------------


 

1.4                               “Commercialise”, “Commercialisation” or
“Commercialising” shall mean all activities relating to the import, advertising,
promotion and other marketing, pricing and reimbursement, detailing,
distribution, storage, handling, offering for sale and selling, customer service
and support or post regulatory approval regulatory activities in relation to
Licensed Product.

 

1.5                               “Commercially Reasonable Efforts” shall mean
efforts and resources commonly used by biotechnology companies of a similar size
to AMT based on funds raised to Develop and Commercialise a product owned by
such a company or to which it has rights, which product is at a similar stage in
its development or product life and is of similar market potential to the
Licensed Product in question and taking into account the patent and other
proprietary position of the product.

 

1.6                               “Development (and the corresponding verb “to
Develop”)” shall mean all pre-regulatory approval development and regulatory
activities regarding a product in a country conducted with the aim of obtaining
such regulatory approval including:

 

(a)                                 studies on the toxicological,
pharmacological, metabolical or clinical aspects of a product conducted
internally or by individual investigators or consultants; and

 

(b)                                 process development, process improvement,
scale-up and recovery, the manufacture of clinical supplies of product,
including failed batches, manufacture of qualification lots; and

 

(c)                                  preparing, submitting, reviewing or
developing data or information for the purpose of submission to a regulatory
authority to obtain, maintain and/or expand manufacturing and/or regulatory
approval of a product including data management, statistical designs and
studies, document preparation, and other administration; and

 

--------------------------------------------------------------------------------


 

(d)                                 all post regulatory approval regulatory
activities and adverse event reporting in relation to products.

 

1.7                               “Field” shall mean gene therapy for the
therapy or prophylaxis of Haemophilia B.

 

1.8                               “Investigational New Drug Application (“INDA”)
shall mean an application submitted to the FDA or a foreign equivalent
requesting permission to conduct human clinical studies with an investigational
new drug or to conduct human clinical studies with an existing drug for a new
use.

 

1.9                               “Licensed Product” shall mean all products
containing Factor IX that are covered by Valid Claims of the Patent Rights to
any extent.

 

1.10                        “Net Sales” shall mean the sum of all amounts
actually invoiced by AMT (or Sublicensees as appropriate) from persons or
entities for sales of Licensed Products, less the following deductions and
offsets, to the extent such sums are actually incurred, paid or credited by AMT
(or Sublicensees as appropriate) and not otherwise reimbursed:

 

(a)                                 normal and customary trade, cash and
quantity discounts actually given, credits, price adjustments or allowances for
damaged products, returns or rejections of products;

 

(b)                                 chargeback payments and rebates (or the
equivalent thereof) for product granted on a customary trade basis to group
purchasing organisations, managed health care organisations or to federal,
state/provincial, local and other governments, including their agencies, or to
trade customers;

 

(c)                                  reasonable and customary freight, shipping
insurance and other transportation expenses directly related to the sale of
product (if actually borne by AMT or Sublicensees without reimbursement from any
third party);

 

--------------------------------------------------------------------------------


 

(d)                                 required distribution commissions/fees
payable to any third party providing distribution services to AMT or
Sublicensees;

 

(e)                                  sales, value-added, excise taxes, tariffs
and duties, and other taxes and government charges directly related to the sale,
to the extent that such items are included in the gross invoice price of product
and are actually borne by AMT or its Sublicensees without reimbursement from any
third party (but not including taxes assessed against the income derived from
such sale); and

 

(f)                                   actual uncollectible amounts for product
where collectibility is determined in accordance with IFRS consistently applied
to all AMT products.

 

Sales of products intended for resale to third parties, and made internally
amongst AMT and Sublicensees shall not be deemed sales for purposes of
calculating “Net Sales” (however, sales to a third party other than a
Sublicensee or Affiliate shall be included in the calculation of “Net Sales”).

 

1.11                        “Patent Rights” shall mean (i) U.S. Provisional
Patent Application No. 60/612,135 filed September 22, 2004 entitled “Improved
Expression of Factor IX in Gene Therapy Vectors” (ST. JUDE reference no.
SJ-04-0024); (ii) all patent applications filed claiming priority from the above
including all provisional patent applications and all national, regional and
international patents and patent applications; (iii) all patent applications
filed claiming priority from any of the above including any divisional,
continuation, or continuation-in-part; (iv) any patent issued on any of the
foregoing; (v) any reissue or extension of such patent; and (vi) any foreign
counterparts to such patents and patent applications and applications and/or
patents or the equivalent thereof claiming priority to or from any of the above.

 

1.12                        “Phase I Clinical Trial” shall mean a human clinical
trial, the principal purpose of which is a preliminary determination of safety
in healthy individuals or patients as required in 21

 

--------------------------------------------------------------------------------


 

C.F.R. §312, or a similar clinical study prescribed by the regulatory
authorities in a country other than the United States.

 

1.13                        “Phase II Clinical Trial” shall mean (i) a human
clinical trial, for which a primary endpoint is a preliminary determination of
efficacy or dose ranges in patients with the disease target being studied as
required in 21 C.F.R. §312.21(b), as maybe amended from time to time, or a
similar clinical study prescribed by the regulatory authorities in a country
other than the United States, or (ii) a combined Phase II and Phase III Clinical
Trial which enrolls at least forty (40) patients, or any Phase III Clinical
Trial performed in lieu of a Phase II study.

 

1.14                        “Phase III Clinical Trial” shall mean a human
clinical trial, the principal purpose of which is to establish safety and
efficacy in patients with the disease target being studied as required in 21
C.F.R. §312, or similar clinical study prescribed by the regulatory authorities
in a country other than the United States.  A Phase III Clinical Trial shall
also include any other human clinical trial intended as a pivotal study, whether
or not such study is a traditional Phase III study.

 

1.15                        “Royalty Reporting Period” shall mean the partial
calendar half year commencing on the date on which a Licensed Product is first
sold and every complete or partial calendar half year thereafter during which
royalty payment obligations under this Agreement remain in effect.

 

1.16                        “Sublicensee” shall mean any sublicensee of the
rights granted to AMT under this Agreement, as further described in
Section 2.1(i).

 

1.17                        “ST. JUDE Improvements” shall mean any improvement
or enhancement (whether patentable or not) to the inventions of a Valid Claim of
the Patent Rights in the Field that is discovered, developed or otherwise
acquired by ST. JUDE after the Effective Date

 

--------------------------------------------------------------------------------


 

pursuant to Section 2.1(v) (but, for clarity, outside the scope of the Sponsored
Research Agreement) and in relation to which a patent application is filed by
ST. JUDE.

 

1.18                        “Valid Claim” shall mean a claim of an issued and
unexpired patent or pending published patent application included within Patent
Rights, which has not been held permanently revoked, unenforceable or invalid by
a decision of a court or other governmental agency of competent jurisdiction,
unappealable or un-appealed within the time allowed for appeal, and which has
not been admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise.

 

2.                                      GRANT

 

2.1                               License Grant

 

(i)                                     ST. JUDE hereby grants to AMT and AMT
accepts, subject to the terms and conditions herein, an exclusive worldwide
license under the Patent Rights to research, have researched, Develop, have
Developed, make, have made, import, distribute, use and Commercialise Licensed
Products in the Field.  Such license shall include the right to grant
sublicenses provided that AMT shall remain responsible for compliance by
Sublicensees with the terms and conditions of this Agreement.  Within thirty
(30) days of the grant of each sublicense under this Agreement, AMT shall inform
ST. JUDE in writing of the identity of the Sublicensee and provide a copy of the
sublicense agreement but showing only those terms directly pertaining to the
sublicense itself, with all other terms including financial terms redacted.

 

(ii)                                  The license granted herein is subject to
the rights, conditions and limitations imposed by U.S. law on inventions and
discoveries conceived or first actually reduced to practice during the course of
research funded by a U.S. federal agency that are relevant to the Patent
Rights.  The words “exclusive license” as used herein

 

--------------------------------------------------------------------------------


 

shall mean exclusive except for the royalty-free non-exclusive license granted
to the U.S. government by ST. JUDE pursuant to 35 USC Section 202 (c) (4) for
any Patent Rights claiming any invention subject to such license as defined
under 35 USC Section 201 and any other federal laws and applicable regulations.

 

(iii)                               To the extent that Licensed Products embody
Patent Rights conceived or first actually reduced to practice during the course
of research funded by a U.S. federal agency, AMT agrees that such Licensed
Products shall be manufactured substantially in the United States in accordance
with 35 U.S.C. Section 204.

 

(iv)                              Title to the Patent Rights shall remain with
ST. JUDE and ST. JUDE retains the right to license the Patent Rights to other
entities outside the Field and to use the Patent Rights for internal and
collaborative research outside the Field.

 

(v)                                 The license granted under Section 2.1(i) of
this Agreement is subject to the non-transferable right of ST. JUDE under the
Patent Rights solely to perform internal and collaborative research and
education in the Field with academic collaborators.  To the extent that such
research involves pre-clinical or clinical research the data and other results
of such research, including any IND package and a copy of any interim or final
clinical research report shall be made available by ST. JUDE to AMT and AMT
shall be permitted to utilise the same only for lawful purposes in its dealings
with the FDA.  ST. JUDE will at its own cost procure that this is possible under
the terms of any agreement between it and such academic collaborations.

 

2.2                               ST. JUDE Improvements.  If any ST. JUDE
Improvements are made by ST. JUDE during the term of this Agreement, AMT shall
have the first right of refusal to such ST. JUDE Improvements.  ST. JUDE will
disclose any such ST. JUDE Improvement to AMT by notice in writing.  AMT shall
treat any such disclosure as Confidential Information and

 

--------------------------------------------------------------------------------


 

shall only use such disclosure to consider its licensing interest.   AMT shall
have sixty (60) days from the date of such disclosure in which to indicate to
ST. JUDE by notice in writing whether it wishes to negotiate a license with
grant terms the same as those set out in Section 2.1.  If AMT does so indicate
that it wishes to take a license within the notice period, the Parties shall
negotiate in good faith the financial and other terms of such license during the
subsequent period of ninety (90) days.  If the Parties cannot reach agreement
during the negotiation period, ST. JUDE will be free to deal with third parties
in respect of the said ST. JUDE Improvements in the Field.  During the period
from first notification by ST. JUDE of the ST. JUDE Improvement to AMT until the
expiration of the aforesaid ninety (90) day period, the ST. JUDE shall not enter
into arrangements or agreements with any third party concerning the ST. JUDE
Improvements in the Field.

 

3.                                      DILIGENCE OBLIGATIONS AND ANNUAL
PROGRESS REPORT

 

3.1                               Use of Commercially Reasonable Efforts.  With
effect from completion or termination of the Research Program under the
Sponsored Research Agreement (“Commencement Date”) AMT shall use Commercially
Reasonable Efforts to diligently Develop and Commercialize Licensed Products
whether by itself or through its Sublicensee(s).

 

3.2                               Annual Progress Reports.  Within thirty (30)
days after each anniversary of the Commencement Date, AMT shall furnish ST. JUDE
with a written report summarizing efforts and achievements toward Developing and
Commercializing Licensed Products, including the status of any regulatory
submissions, clinical trials and sublicensing activities.  This report shall
also include a statement regarding insurance coverage in accordance with
Section 8.1 (iii) below.

 

4.                                      PAYMENTS

 

4.1                               License Fee.  In partial consideration of the
rights granted to AMT under this Agreement and to reimburse ST. JUDE for patent
expenses already incurred in pursuing the Patent

 

--------------------------------------------------------------------------------


 

Rights, AMT shall pay Forty Five Thousand ($45,000) U.S. dollars to ST. JUDE
within fifteen (15) days of the full execution of this Agreement.  This license
fee payment is nonrefundable and not creditable against any other payments due
to ST. JUDE under this Agreement.

 

4.2                               Annual Maintenance Fee.  AMT shall pay ST.
JUDE an annual fee of Ten Thousand ($10,000) U.S. dollars within thirty (30)
days of January 1.  This fee shall be creditable to royalties and milestones
which are due in the same calendar year.

 

4.3                               Milestone Payments.  AMT shall pay ST. JUDE
the following milestone payments on the first occurrence of the following
milestone events:

 

(i)                                     Five Hundred Thousand ($500,000) U.S.
dollars upon dosing of the first patient with a Licensed Product in a Phase I
Clinical Trial;

 

(ii)                                  One Million ($1,000,000) U.S. dollars upon
dosing of the first patient in a Phase III Clinical Trial or equivalent clinical
trial of a Licensed Product; and

 

(iii)                               Five Million ($5,000,000) U.S. dollars upon
the grant of regulatory marketing approval for a Licensed Product in the U.S. or
Europe.

 

Each of the milestone payments the subject of this Section shall only be payable
by AMT upon the first occurrence of the applicable event whenever it occurs.

 

4.4                               Royalties.  AMT shall pay ST. JUDE two percent
(2%) of Net Sales of Licensed Products sold by AMT itself or Sublicensees on a
country by country basis until expiry of the Valid Claims of the Patent Rights
in the country of sale that cover the product and render it a Licensed Product.

 

--------------------------------------------------------------------------------


 

4.5                               Sublicense Consideration.  In addition to the
royalty obligation as set forth under Section 4.4, AMT shall pay to ST. JUDE the
following percentages of consideration received for sublicenses under this
Agreement:

 

(i)                                     Fifteen percent (15%) for a sublicense
granted after AMT has completed preclinical research but before completion of a
Phase I Clinical Trial for a Licensed Product;

 

(ii)                                 Ten percent (10%) for a sublicense granted
after completion of a Phase I Clinical Trial for a Licensed Product but before
completion of a Phase II Clinical Trial; and

 

(iii)                              Five percent (5%) for a sublicense granted
after completion of a Phase II Clinical Trial for a Licensed Product.

 

This payment shall be due, without the need for invoice from ST. JUDE, within
forty-five (45) days of the receipt the payment made to AMT by a Sublicensee
under a sublicense agreement.  Such sublicense consideration shall include
consideration of any kind received by AMT from a Sublicensee for the grant of a
sublicense under this Agreement, such as upfront fees or milestone fees and
including any premium paid by the Sublicensee over the Fair Market Value (as
such term is defined in subsection (iii) below) for stock of AMT in
consideration for such sublicense. However, not included in such sublicense
consideration are:

 

(i)                                     Support for research, Development and/or
manufacturing activities corresponding directly to the Development of Licensed
Products, which do not exceed the fully-burdened cost for undertaking such
research, Development, and/or manufacturing performed by or for AMT (including
third parties on AMT’s behalf), each pursuant to a specific agreement including
a performance plan and commensurate budget;

 

--------------------------------------------------------------------------------


 

(ii)                                 Proceeds derived from debt financing, to
the extent that such financing is at market rates, and any loans to AMT by the
Sublicensee:

 

(iii)                             Consideration received for the purchase of an
equity interest in AMT to the extent that the price per share for such equity
does not exceed by more than twenty-five percent (25%) the Fair Market Value of
AMT’s stock.  The term Fair Market Value shall mean the average price that the
stock in question is publicly trading at for twenty (20) days prior to the
announcement of its purchase by the Sublicensee or if the stock is not publicly
traded, the value of such stock as determined by the most recent private
financing through a financial investor (an entity whose sole interest in AMT is
financial);

 

(iv)                             Reimbursement of AMT’s patent costs related to
Patent Rights; and

 

(v)                                Any and all amounts paid to AMT by a
Sublicensee as royalties on sales of Licensed Product sold by the Sublicensee
under a sublicense.

 

4.6                               Late Payment.  For any late payment AMT shall
pay an interest penalty based on the amount owed at a daily accrual rate equal
to the lesser of ten percent (10%) per annum or the highest rate permissible by
law.

 

5.                                      ROYALTY REPORTS; PAYMENTS; RECORDS

 

5.1                               First Sale.  AMT shall report to ST. JUDE the
date of first commercial sale of a Licensed Product within thirty (30) days of
its occurrence.

 

5.2                               Reports and Payments.  Within sixty (60) days
after the conclusion of each Royalty Reporting Period, AMT shall deliver to ST.
JUDE a report of Net Sales for each Licensed Product during the prior Royalty
Reporting Period on a country-by-country basis. Such report shall include the
amount of gross sales and the amount of all deductions and

 

--------------------------------------------------------------------------------


 

reductions taken in each category identified in the definition of Net Sales in
sufficient detail to allow ST. JUDE to verify the Net Sales calculation, the
amount of Net Sales, and the total royalty payable on Net Sales in U.S. dollars,
together with the exchange rates used for conversion.  All such reports shall be
considered Confidential Information of which AMT is the Disclosing Party and the
provisions of Section 7 of this Agreement shall apply to such reports.  If no
royalties are due to ST. JUDE for any Royalty Reporting Period, the report shall
so state. Concurrent with the report, AMT shall remit to ST. JUDE any payment
due for the applicable Royalty Reporting Period. Unless other arrangements are
made, payment shall be remitted to the following address:

 

St. Jude Children’s Research Hospital

P.O. Box 1000, Department # 516

Memphis, TN 38148-0516

 

5.3                               Records.

 

(i)                                     AMT shall maintain, and shall require
its Sublicensees to maintain complete and accurate records of all Net Sales
under this Agreement which records shall contain sufficient information to
permit auditors to confirm the accuracy of any reports delivered to ST. JUDE
under Section 5.2.  The relevant party shall retain such records relating to a
given Royalty Reporting Period for at least three (3) years after the conclusion
of that Royalty Reporting Period.

 

(ii)                                 Upon twenty (20) working days notice by ST.
JUDE, ST. JUDE shall have the right, at its expense, to cause accountants from a
nationally-recognized accounting firm to inspect the records of AMT (but not
Sublicensees) for the period covering Royalty Reporting Periods ending no more
than three (3) years prior to the date of the inspection (including records of
royalty accounting received from their Sublicensees) during normal business
hours for the sole purpose of verifying any

 

--------------------------------------------------------------------------------


 

reports and payments delivered under this Section 5.2. ST. JUDE may exercise its
rights under this Section 5.3 only once every calendar year.

 

(iii)                              The Parties shall reconcile any underpayment
or overpayment within thirty (30) days after the auditor delivers the results of
the audit. In the event that any audit performed under this Section reveals an
underpayment in excess of five percent (5%) in any Royalty Reporting Period, AMT
shall bear the full cost of such audit.

 

(iv)                             Prior to any such audit taking place, such firm
of accountants shall undertake to AMT that they shall keep all information and
data contained in the records of AMT strictly confidential and shall not
disclose such information or copies of such records to any third person
including ST. JUDE, but shall only use the same for the purpose of the reviews
and/or calculations which they need to perform in order to verify the reports
delivered under Section 5.2 of this Agreement.

 

(v)                                Upon timely request by ST. JUDE, AMT shall,
at the expense of ST. JUDE, have any Sublicensee accounting to AMT for royalties
audited under the audit provisions agreed between AMT and the Sublicensee, and
AMT shall report to ST. JUDE the outcome. If there is a discrepancy identified
upon such an audit the provisions of Section 5.3(iii) shall apply in like
manner.

 

6.                                      PATENTS AND INFRINGEMENT

 

6.1                               Responsibility for Patent Rights.  Title to
all Patent Rights shall remain with ST. JUDE and ST. JUDE shall retain primary
responsibility for the drafting, filing, prosecution, and maintenance of all
Patent Rights.  ST. JUDE shall appoint and retain external patent counsel
approved by AMT.  ST. JUDE shall keep AMT informed of all developments including
promptly furnishing AMT with all patent office communications.  ST. JUDE shall,
to the satisfaction of AMT, implement all reasonable requests of AMT with
respect to the drafting, filing, prosecution, and maintenance of all Patent
Rights.

 

--------------------------------------------------------------------------------


 

6.2                               Reimbursement of Patent Expenses.  AMT shall
reimburse ST. JUDE for all out of pocket patent-related expenses incurred by ST.
JUDE pursuant to Section 6.1 related to Patent Rights during the term of this
Agreement within thirty (30) days after ST. JUDE invoices AMT subject to the
provisions of this Section.  Such invoice shall contain a breakdown of the
expenses and be accompanied by supporting evidence of such expenses as
appropriate including copies of invoices from external patent counsel.  ST JUDE
shall instruct its patent counsel to communicate with AMT directly on all
matters pertaining to the activities of patent counsel, including the giving of
forward cost estimates, but copying ST JUDE on all e-mails and other
correspondence.

 

6.2.1                     If ST. JUDE grants an exclusive license under the
Patent Rights outside of the Field, ST. JUDE shall promptly notify AMT. In such
an event, from the effective date of that license, AMT shall be responsible for
seventy five percent (75%) of the patent-related expenses only.

 

6.3                               Abandonment.  AMT may elect, upon sixty (60)
days written notice to ST. JUDE, to cease payment of the expenses associated
with obtaining or maintaining patent protection for one or more patents or
applications within the Patent Rights in one or more countries.  In such event,
AMT shall forfeit all rights under this Agreement with respect to such patent
within the Patent Rights in such country(ies). ST. JUDE shall have the right, at
its sole expense, to prepare, file, prosecute, and maintain any patents or
patent applications under Patent Rights abandoned by AMT.

 

6.4                               Infringement.

 

(i)                                     Notification of Infringement.  Each
Party agrees to provide written notice to the other Party promptly (i) after
becoming aware of or having a reasonable suspicion of any infringement of the
Patent Rights in the Field or (ii) upon becoming aware of any action alleging
invalidity or non-infringement of the Patent Rights in the Field.

 

--------------------------------------------------------------------------------


 

(ii)                                 AMT Right to Enforce Patent Rights in the
Field.  AMT shall have the right, under its own control and at its own expense,
to prosecute any third party infringement of the Patent Rights in the Field
including negotiating sublicense agreements with such third parties at its
discretion.  At least thirty (30) days prior to a potential claim, AMT shall
notify ST. JUDE in writing of the nature of the anticipated action and the
party(ies) against whom the anticipated action may be taken.  It is understood
that any sublicense rights granted hereunder shall not forgive any royalty
payments that would otherwise be due to ST. JUDE based on sales of Licensed
Products by the Sublicensee without consultation with ST. JUDE.  If AMT succeeds
in any such infringement proceedings whether at trial or by way of settlement,
any recovery by AMT in such proceedings brought by AMT shall first be used to
reimburse AMT for all reasonable out-of-pocket costs and legal fees incurred to
conduct such proceedings.  Out of any remaining damages actually received by AMT
relating to infringement of the Patent Rights, AMT shall pay to ST. JUDE an
amount equivalent to the payment which would have been due to ST. JUDE on the
balance as if they were Net Sales, along with an accounting of the recovery and
the reasonable out-of-pocket costs and legal fees.

 

In the event that AMT fails to initiate an infringement action within 18 months
after it first becomes aware of such infringement or notifies ST. JUDE that it
does not intend to initiate such action, ST. JUDE shall have the right to
prosecute such infringement, under its sole control and its sole expense, and
any recovery obtained shall be retained by ST. JUDE. AMT shall provide all
necessary assistance to ST. JUDE in relation to such proceedings and ST. JUDE
shall on demand by AMT indemnify AMT against the costs of such activity, unless
AMT elects to be separately represented (which shall be at AMT’s discretion), in
which case such separate representation shall be at AMT’s cost and expense.

 

--------------------------------------------------------------------------------


 

(iii)                              ST. JUDE as Indispensable Party.  If, in the
reasonable opinion of AMT’s counsel, ST. JUDE should be a named party to any
such suit, AMT may name ST. JUDE as a party, provided that AMT shall hold ST.
JUDE harmless from, and if necessary indemnify ST. JUDE against, any costs
(including attorney fees), expenses or liability that ST. JUDE may incur in
connection with such action unless ST. JUDE elects to be separately represented
in which case such separate representation shall be at ST. JUDE’s own cost and
expense.

 

(iv)                             Cooperation.  Each Party agrees to cooperate
fully in any action under this Section 6.4, which is controlled by the other
Party, provided that the controlling Party reimburses the cooperating Party
promptly for any costs and expenses incurred by the cooperating Party in
connection with providing such assistance.

 

6.5                               Third Party Patent Rights.  Each Party shall
promptly notify the other Party of any third party patent rights relevant to the
Development or Commercialisation of the Licensed Product of which it becomes
aware including by making appropriate searches for these as and when it
considers appropriate.  To the extent possible, whilst preserving
attorney-client privilege, the Parties’ patent counsel shall share copies of all
external and internal opinions on the likelihood of grant and/or validity of
relevant third party patent rights

 

7.                                      CONFIDENTIAL INFORMATION; PUBLICITY

 

7.1                               Confidential Information.

 

(i)                                    Obligations.  Except to the extent
authorized in Section 7.1(i) of this Agreement, and for so long as the
exceptions set out below in Section 7.1(ii) do not apply, the Receiving Party
shall, in relation to any Confidential Information (i) maintain such
Confidential Information in confidence using the same duty of care it would use
to protect its own information of a like kind (and in any event no less than
reasonable care), except that the Receiving Party may disclose or permit the
disclosure of any

 

--------------------------------------------------------------------------------


 

Confidential Information to its Sublicensees (to the extent necessary to effect
the relevant Sublicense) and its trustees, directors, officers, employees,
consultants, and advisors who are obligated to maintain the confidential nature
of such Confidential Information and who need to know such Confidential
Information for the purpose of this Agreement and for other purposes that may be
required or necessary pursuant to this Agreement such as communication with
collaborators or regulatory agencies; (ii) use such Confidential Information
solely for the purposes of this Agreement; and (iii) allow its Sublicensees,
trustees or directors, officers, employees, consultants, and advisors to
reproduce the Confidential Information only to the extent necessary for the
purposes of this Agreement, with all such reproductions being considered
Confidential Information.

 

(ii)                                 Exceptions.  The obligations of the
Receiving Party under Section 7.1(i) above shall not apply to the extent that
the Receiving Party can demonstrate by written evidence that certain
Confidential Information (a) was in the public domain prior to the time of its
disclosure under this Agreement; (b) entered the public domain after the time of
its disclosure under the Agreement through means other than an unauthorized
disclosure resulting from an act or omission by the Receiving Party; (c) was
independently developed or discovered by the Receiving Party without use of the
Confidential Information; (d) is or was disclosed to the Receiving Party at any
time, whether prior to or after the time of its disclosure under this Agreement,
by a third party having no fiduciary relationship with the Disclosing Party and
having no obligation to confidentiality with respect to such Confidential
Information; or (e) was previously known to the Receiving Party from sources
other than the Disclosing Party at the time of disclosure under this Agreement
other than under an obligation of confidentiality.

 

--------------------------------------------------------------------------------


 

(iii)                              Allowed Disclosure.  Notwithstanding the
above obligations of confidentiality and non-use a Receiving Party may:

 

(a)                                 disclose Confidential Information to a
competent authority as reasonably necessary to obtain regulatory approval in a
particular jurisdiction to the extent consistent with the licenses granted under
terms of this Agreement; and

 

(b)                                 disclose Confidential Information: (i) to
the extent such disclosure is reasonably necessary to comply with the order of a
court; or (ii) to the extent such disclosure is required to comply with a legal
requirement, including to the extent such disclosure is required in publicly
filed financial statements or other public statements under rules governing a
stock exchange (e.g., EURONEXT, the rules of the United States Securities and
Exchange Commission, NASDAQ, NYSE, or any other stock exchange on which
securities issued by either Party may be listed); provided, to the extent
possible bearing in mind such legal requirements and subject to the next
sentence of this Section, such Party shall provide the other Party with a copy
of the proposed text of such statements or disclosure five (5) Business Days in
advance of the date on which the disclosure is to be made to enable the other
Party to review and provide comments, unless a shorter review time is agreed. 
If the compliance with a legal requirement requires filing of this Agreement,
the filing Party shall to the extent possible seek confidential treatment of
portions of this Agreement from the relevant competent authority and shall
provide the other Party with a copy of the proposed filings at least ten
(10) Business Days prior to filing for the other Party to review any such
proposed filing.  Each Party agrees that it will obtain its own legal advice
with regard to its compliance with legal

 

--------------------------------------------------------------------------------


 

requirements and will not rely on any statements made by the other Party
relating to such legal requirements; and

 

(c)                                  disclose Confidential Information by filing
or prosecuting the Patent Rights, the filing or prosecution of which is
contemplated by this Agreement, without violating the above confidentiality
provisions; it being understood that publication of such filings occurs in some
jurisdictions within eighteen (18) months of filing; and

 

(d)                                 in the case where AMT is the Receiving Party
disclose Confidential Information to AMT’s contractors (including clinical
researchers) distributors, Sublicensee’s, agents, consultants, as such Receiving
Party reasonably determines is necessary to receive the benefit of the licenses
and rights granted or available to it under this Agreement or to fulfil its
obligations pursuant to this Agreement; provided, however, any such persons must
be obligated to substantially the same extent as set forth in this Section to
hold in confidence and not make use of such Confidential Information for any
purpose other than that permitted by this Agreement; and

 

(e)                                  disclose Confidential Information: (i) to
its actual or potential investment bankers; (ii) to existing and potential
investors in connection with an offering or placement of securities for purposes
of obtaining financing for its business and to actual and prospective lenders
for the purpose of obtaining financing for its business; and (iii) to a bona
fide potential acquiror or merger partner for the purposes of evaluating
entering into a merger or acquisition, provided, however, any such persons must
be obligated to substantially the same extent as set forth in this Section to
hold

 

--------------------------------------------------------------------------------


 

in confidence and not make use of such Confidential Information for any purpose
other than those permitted by this Agreement; and

 

(f)                                   disclose Confidential Information to its
legal advisers for the purpose of seeking advice.

 

7.2                               Use of Names.

 

(i)                                     AMT and its Sublicensees shall not use
the name “St. Jude Children’s Research Hospital” or any variation of that name,
or any trademarks or logos belong to ST. JUDE, or the names of any of ST. JUDE’s
trustees, officers, faculty, students, employees, or agents, or any adaptation
of such names, or any term of this Agreement in any promotional material or
other public announcement or disclosure or in connection with the marketing or
sale of any Licensed Product without the prior written approval of ST. JUDE;
except: (a) in annual reports or as part of required regulatory or financial
disclosures to the FDA, Securities Exchange Commission or other federal or
foreign agencies; and (b) where otherwise required by law, provided that AMT
shall notify ST. JUDE in advance of any disclosure to be made under these
exceptions.

 

(ii)                                  ST. JUDE shall not use the name “
Amsterdam Molecular Therapeutics B.V.” or any variation of that name, or any
term of this Agreement in any promotional material or other public announcement
or disclosure without the prior written approval of AMT; except: (a) as part of
required reports to state or federal government entities; and (b) where
otherwise required by law, provided that ST. JUDE shall notify AMT in advance of
any disclosure to be made under these exceptions.

 

7.3                               Publication.  If ST. JUDE wishes to publish or
otherwise publically disclose results obtained from its internal research under
the Patent Rights in the Field, ST. JUDE shall

 

--------------------------------------------------------------------------------


 

submit to AMT a confidential copy of the intended publication or disclosure at
least thirty (30) days prior to the proposed publication or other disclosure
date.  If, AMT believes that the publication or intended disclosure contains
patentable subject matter or contains Confidential Information of AMT, AMT shall
notify ST. JUDE in writing.

 

7.4                               Marking.  AMT shall mark all Licensed Products
intended for use under Patent Rights with appropriate information with respect
to Patent Rights in accordance with the statutes of the United States relating
to the marking of patented articles (see 35 U.S.C. §287(a)) and corresponding
foreign rules and regulations.

 

8.                                      INDEMNIFICATION AND INSURANCE

 

8.1                               Indemnification.

 

(i)                                     Indemnity.

 

(a)                                 Except with respect to third party claims
the subject of this Section, neither Party shall be liable to the other in
contract, tort, negligence, breach of statutory duty or otherwise for any loss,
damage, costs or expenses of any nature whatsoever incurred or suffered by the
other or its Affiliates of a direct nature where the same is a loss of turnover,
profits, business or goodwill; or an indirect or consequential or punitive
nature, including any indirect or consequential economic loss or other indirect
or consequential loss of turnover, profits, loss of enterprise value, business
or goodwill or otherwise.

 

(b)                                 AMT shall indemnify, defend and hold ST.
JUDE, the American Lebanese Syrian Associated Charities, Inc. (ALSAC; a
non-profit, 501(c)(3) corporation which supports ST. JUDE), their present and
former trustees, directors, governors, officers, agents, faculty, employees and
students (“the

 

--------------------------------------------------------------------------------


 

Indemnitees”) harmless as against any claims, demands, damages, judgments, fees
(including reasonable attorneys fees), expenses, or other costs arising from or
incidental to any product liability or other lawsuit, claim, demand or other
action brought by a third party as a consequence of the use of clinical data
provided by ST. JUDE, the practice of the Patent Rights or the sale of Licensed
Products by AMT or Sublicensees, whether or not ST. JUDE, either jointly or
severally, is named as a party defendant in any such lawsuit and whether or not
ST. JUDE is alleged to be negligent or otherwise responsible for any injuries to
persons or property.  Such indemnity shall not extend to any claims, demands,
damages, judgments, fees (including reasonable attorneys fees), expenses, or
other costs to the extent that the same are determined to be the result of the
willful misconduct of ST. JUDE, the American Lebanese Syrian Associated
Charities, Inc., their present and former trustees, directors, governors,
officers, agents, faculty, employees or students Practice of the Patent Rights
or sale of Licensed Products by an Affiliate of AMT or an agent or a Sublicensee
or a third party on behalf of or for the account of AMT or by a third party who
purchases Licensed Product(s) from AMT, shall be considered AMT’s practice of
said Patent Rights for purposes of this Section.  The obligation of AMT to
defend, indemnify and hold harmless as set out in this Section shall survive the
termination of this Agreement, shall continue even after assignment of rights
and responsibilities to an Affiliate or Sublicensee, and shall not be limited by
any other limitation of liability elsewhere in this Agreement.

 

(c)                                  In the event that it is ultimately
determined that AMT is not obligated to indemnify, defend and hold harmless the
Indemnitees as against any claims, demands, damages, judgments, fees (including
reasonable attorneys fees),

 

--------------------------------------------------------------------------------


 

expenses, or other costs, the Indemnitees shall reimburse AMT for any and all
costs and expenses (including lawyers’ fees) incurred by AMT in its defense with
respect to the Indemnitees.

 

(ii)                                  Procedures.  The Indemnitees agree to
provide AMT with prompt written notice of any claim, suit, action, demand, or
judgment for which indemnification is sought under this Agreement.  In no event
shall AMT be liable for any claims, demands, damages, judgments, fees (including
reasonable attorney’s fees), expenses, or other costs that result from a delay
by the Indemnitees in providing AMT with such notice.  AMT agrees, at its own
expense, to provide attorneys reasonably acceptable to Indemnitees to defend
against any such claim, unless Indemnitees elect to be separately represented
(which shall be at Indemnitee’s discretion), in which event any costs incurred
by the Indemnitees in relation to retaining their own attorneys shall be the
sole responsibility of the Indemnitees.  The Indemnitees shall cooperate fully
with AMT in such defense and will permit AMT to conduct and control such defense
and the disposition of such claim, suit, or action (including all decisions
relative to litigation, appeal, and settlement).  AMT agrees to keep ST. JUDE
informed of the progress in the defense and disposition of such claim and to
consult with ST. JUDE with regard to any proposed settlement.

 

(iii)                               Insurance.  Prior to initial human testing
or sale of any Licensed Products and thereafter so long as Licensed Products are
being sold in any particular country AMT shall establish and maintain
appropriate insurance coverage in the minimum amount of five million dollars
($5,000,000) per claim, with an aggregate of ten million dollars ($10,000,000),
to cover any liability arising from AMT’s indemnification obligations under this
Section 8 with respect to such human testing or sale of Licensed Product.  Prior
to initial human testing or sale of any Licensed Product and thereafter so long
as Licensed Products are being sold in any particular

 

--------------------------------------------------------------------------------


 

country, AMT shall establish and maintain, in each country in which AMT or
Sublicensees shall test or sell Licensed Products, product liability or other
appropriate insurance coverage in the minimum amount of five million dollars
($5,000,000) per claim.  AMT will annually present evidence, in the form of a
statement in the annual diligence report to ST. JUDE that such coverage is being
maintained.  Upon ST. JUDE’S request, AMT will furnish ST. JUDE with a
Certificate of Insurance of each insurance policy obtained.  ST. JUDE and ALSAC
shall be listed as additional insured’s in AMT’s said insurance policies.  If
such insurance is underwritten on a ‘claims made’ basis, AMT agrees that any
change in underwriters during the term of this Agreement and thereafter so long
as Licensed Products are being sold will require the purchase of ‘prior acts’
coverage to ensure that coverage will be continuous throughout the term of this
Agreement and thereafter so long as Licensed Products are being sold.

 

9.                                      TERM AND TERMINATION

 

9.1                               Term.  This Agreement shall commence on the
Effective Date and, and unless sooner terminated in accordance with any of the
provisions herein, expire when no further payment is due from AMT to ST. JUDE
hereunder in relation to sales of Licensed Product.

 

9.2                               Voluntary Termination by AMT.  AMT shall have
the right to terminate this Agreement, for any reason, upon ninety (90) days,
prior written notice to ST. JUDE.  Upon termination, a final report as described
in Section 5.2 shall be submitted and any previously arising (before the
effective termination date) milestone payments, annual fees, royalty payments,
and unreimbursed patent expenses due to ST. JUDE shall become immediately
payable.

 

9.3                               Termination for Default.  In the event that
either Party commits a material breach of its obligations under this Agreement
and fails to cure that breach within sixty (60) days after receiving written
notice thereof, the other Party may terminate this Agreement immediately

 

--------------------------------------------------------------------------------


 

upon written notice to the party in breach unless the Party allegedly in breach
disputes that a material breach has occurred and submits notice of such dispute
to the other Party, following which the Parties shall first try to resolve the
dispute within thirty (30) days of such notice and if such dispute cannot be
resolved, the dispute shall be subject to the jurisdiction of the courts
pursuant to Section 10.7.  For the avoidance of doubt, there shall be no
termination of this Agreement pending the outcome of dispute resolution.

 

If the alleged breach involves non payment of any undisputed amounts due ST.
JUDE under this Agreement, AMT shall pay an interest penalty based on the amount
owed at a daily accrual rate equal to the lesser of ten percent (10%) per annum
or the highest rate permissible by law on the unpaid balance until the
undisputed amount is paid in full.

 

9.4                               Termination for Insolvency.  ST. JUDE shall
have the right to terminate this Agreement on written notice to AMT in the event
of the occurrence of insolvency of AMT.

 

9.5                               Effect of Termination on Sublicensees.  If
termination under Sections 9.3 or 9.4 of this Agreement is no fault of a
Sublicensee ST. JUDE agrees to enter into a direct license of Patent Rights with
any Sublicensee on substantially the same terms as the sublicense between AMT
and the Sublicensee with respect to terms pertaining to the Patent Rights,
provided that the terms of the sublicense are at least as favorable to ST. JUDE
as the terms of this Agreement and prior to the making of any such sub-license
by AMT, ST. JUDE will undertake directly to such Sublicensee that ST. JUDE will
do this.

 

9.6                               Effect of Termination.  Upon termination, AMT
shall cease to utilize Patent Rights and shall so certify to ST. JUDE in writing
that Patent Rights are not being used for any purpose by AMT.  Termination shall
not affect any rights or obligations which have accrued prior to termination or
which by their nature are intended to survive termination such as Section 1, 5.2
(obligation to provide final report and payment), 7, 8.1, 9.5, 10.1, 10.7 and
10.8.  Upon the early termination of this Agreement, AMT may complete and sell
any work-in-progress

 

--------------------------------------------------------------------------------


 

and inventory of Licensed Products that exists as of the effective date of
termination, provided that (i) AMT is current in payment of all amounts due ST.
JUDE under this Agreement, (ii) AMT pays ST. JUDE the applicable royalty on such
sales of Licensed Products in accordance with the terms and conditions of this
Agreement, and (iii) AMT shall complete and sell all work-in-progress and
inventory of Licensed Products within six (6) months after the effective date of
termination.

 

10.                               MISCELLANEOUS

 

10.1                        Representation and Warranties of both Parties.

 

(i)                                     Each Party hereby represents and
warrants to the other Party, as of the Effective Date, as follows:

 

(a)                                 Such Party has the power and authority and
legal right to enter into this Agreement, to perform its obligations and to
grant the licenses hereunder, and has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

 

(b)                                 This Agreement has been duly executed and
delivered on behalf of such Party and constitutes a legal and valid obligation
binding upon such Party and enforceable against it in accordance with its terms;

 

(c)                                  The execution, delivery and performance of
this Agreement by such Party do not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
nor violate any applicable law or regulation of any governmental body or
administrative or other agency having jurisdiction over it;

 

--------------------------------------------------------------------------------


 

(d)                                 Such Party is aware of no action, suit,
inquiry or investigation instituted by any third party that questions or
threatens the validity of this Agreement; and

 

(e)                                  All necessary consents, approvals and
authorizations of all governmental authorities and other persons required to be
obtained by such Party in connection with this Agreement have been obtained.

 

(ii)                                  Further Representations and Warranties of
ST. JUDE:

 

(a)                                 ST. JUDE either legally or beneficially owns
or controls the entire right, title and interest in and to the Patent Rights
licensed hereunder.

 

(b)                                 there is, to its knowledge as of the
Effective Date, no action, suit, claim, proceeding or governmental investigation
pending or threatened against ST. JUDE with respect to enforceability of the
Patent Rights licensed hereunder, either at law or in equity, before any court
or administrative agency or before any governmental department, commission,
board, bureau, agency or instrumentality, whether United States or foreign.

 

(c)                                  ST. JUDE has informed AMT in writing of all
intellectual property rights of third parties in the Field of which ST. JUDE is
aware to the best of ST. JUDE’s knowledge.

 

ST. JUDE MAKES NO OTHER WARRANTIES CONCERNING THE PATENT RIGHTS, INCLUDING
WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.  Specifically, ST. JUDE makes no warranty or
representation (i) regarding the validity or scope of the Patent Rights,
(ii) that exploitation of the Patent Rights or any Licensed Product will not
infringe any patents or other intellectual property rights of a third

 

--------------------------------------------------------------------------------


 

party, and (iii) that any third party is not currently infringing or will not
infringe the Patent Rights.

 

10.2                        Force Majeure.  Neither Party will be responsible
for its inability to perform any of its obligations under this Agreement
resulting from causes beyond the reasonable control of such Party, including
without limitation fires, explosion, flood, war, strike, or riot, provided that
the nonperforming Party uses reasonable efforts to avoid or remove such causes
of nonperformance and continues performance under this Agreement with reasonable
dispatch whenever such causes are removed.

 

10.3                        Headings.  All headings are for convenience only and
shall not affect the meaning of any provision of this Agreement.

 

10.4                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective permitted
successors and assigns.

 

10.5                        Assignment.  The benefit and/or burden of this
Agreement may not be assigned by either Party without the prior written consent
of the other Party, such consent not to be unreasonably withheld, except that
AMT may, without the consent of ST. JUDE assign this Agreement to an Affiliate
or to a successor in connection with a merger, consolidation, or sale of all or
substantially all of its assets or that portion of its business to which this
Agreement relates, but shall notify ST. JUDE of such an assignment within sixty
(60) days of its occurrence.  Any assignment in violation of this provision
shall be null and void.

 

10.6                        Amendment and Waiver.  This Agreement may be
amended, supplemented, or otherwise modified only by means of a written
instrument signed by both Parties.  Any waiver of any rights or failure to act
in a specific instance shall relate only to such instance and shall not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.

 

--------------------------------------------------------------------------------


 

10.7                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York irrespective
of any conflicts of law principles or choice of law rules of any state or
country.  Any lawsuit that may be brought with respect to this Agreement shall
be brought and tried in a court of competent jurisdiction in New York.  AMT
represents that choice of law provisions agreed to by parties to a written
contract are generally honored under Dutch law.

 

10.8                        Notice.  Any notices required or permitted under
this Agreement shall be in writing, shall specifically refer to this Agreement,
and shall be sent by hand, recognized national overnight courier, confirmed
facsimile transmission, or registered or certified mail, postage prepaid, return
receipt requested, to the following address or facsimile numbers of the parties:

 

To ST. JUDE:                                                                 
Office of Technology Licensing
Mail Stop 0742
St. Jude Children’s Research Hospital
332 North Lauderdale
Memphis, Tennessee 38105  Attn: Director

 

Facsimile: (901) 495-3148

 

To
AMT:                                                                                        
Amsterdam Molecular Therapeutics B.V.
Meibergdreef 611105 BA
Amsterdam, The Netherlands
Attn: Anthony Gringeri

 

Facsimile: +31 20 566 9272

 

All notices under this Agreement shall be deemed effective upon receipt.  A
Party may change its contact information upon written notice to the other Party.

 

10.9                        Severability.  In the event that any provision of
this Agreement shall be held invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect any other

 

--------------------------------------------------------------------------------


 

provision of this Agreement, and the Parties shall negotiate in good faith to
modify the Agreement to preserve (to the extent possible) their original
intent.  During such negotiation, this Agreement shall be construed as if such
provision were deleted by agreement of the Parties.

 

10.10                 Entire Agreement.  This Agreement, together with the
Sponsored Research Agreement and the AMT Technology License Agreement between
the Parties executed concurrently herewith, constitutes the entire agreement
between the Parties with respect to the subject matter and supersedes all prior
agreements or understandings between the Parties relating to its subject matter.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

Amsterdam Molecular Therapeutics B.V.

 

St. Jude Children’s Research Hospital, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ A.J. Gringeri

 

By:

/s/ J. Scott Elmer

 

Anthony Gringeri

 

 

J. Scott Elmer

 

Chief Operating Officer

 

 

Director, Technology Licensing

 

 

 

 

 

Date:

4 July 2008

 

Date:

07/07/08

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

 

ST. JUDE CHILDREN’S RESEARCH HOSPITAL, INC.

(1)

 

 

 

 

and

 

 

 

 

 

UNIQURE BIOPHARMA BV

(2)

 

--------------------------------------------------------------------------------

 

AMENDMENT N°1 TO THE
EXCLUSIVE LICENSE AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

THIS AMENDMENT N°1 TO THE EXCLUSIVE LICENSE AGREEMENT (this “Amendment”), with
the effective date of July 12, 2012 (“Effective Date”),

 

BY AND BETWEEN

 

(1)                                 ST. JUDE CHILDREN’S RESEARCH HOSPITAL, INC.,
a Tennessee not-for-profit corporation located at 262 Danny Thomas Place,
Memphis, Tennessee 38105 (“St. Jude”); and

 

(2)                                 UNIQURE BIOPHARMA BV (formerly: Amsterdam
Molecular Therapeutics (AMT) B.V.), a company incorporated under the laws of the
Netherlands, with offices at Meibergdreef 61, 1105 BA Amsterdam, The Netherlands
(“uniQure”).

 

(each, a “Party” and together the “Parties”)

 

BACKGROUND:

 

(A)                               The Parties have signed an Exclusive License
Agreement dated July 7th, 2008 (hereinafter the “Agreement”).

 

(B)                               The Parties desire that the Agreement be
amended as set forth below in order to:

 

I.                                        change the name of the licensee from
Amsterdam Molecular Therapeutics B.V. (“AMT”) to uniQure biopharma B.V. This
name change is the result of a transaction that took place on 30 March 2012,
whereby Amsterdam Molecular Therapeutics N.V., a public company, was liquidated
and all its operations and stocks were transferred to UniQure B.V., a privately
held company;

 

II.                                   add language related to financial terms
associated with sublicensing, so as to clarifyfinancial obligations due to
St.Jude from sublicensing of the patent rights granted in the Agreement by
uniQure in order to expedite the development of therapeutics for rare diseases.

 

IT IS NOW AGREED AS FOLLOWS:

 

1.                                      Modifications

 

I.                                        In the Agreement, all references to
“Amsterdam Molecular Therapeutics B.V.” are changed to “uniQure biopharma B.V.”.

 

II.                                   In the Agreement, all references to “AMT”
are changed to “uniQure”.

 

III.                              Section 4.5 (i)* is amended to read as
follows:

 

--------------------------------------------------------------------------------

* 2nd subsection (f) of Section 4.5.

 

--------------------------------------------------------------------------------


 

(i)                                     Support for research, Development and/or
manufacturing activities corresponding directly to the Development and
commercial manufacture of Licensed Products, which do not exceed the
fully-burdened cost for undertaking such research, Development, and/or
manufacturing performed by or for AMT (including third parties on AMT’s behalf),
each pursuant to a specific agreement including a performance plan and
commensurate budget;

 

IV.                               The following Section 4.7 is added to the
Agreement:

 

4.7                               Sublicense consideration apportionment. The
percentages referred to under subsections (i), (ii) and (iii) immediately below
the first paragraph of Section 4.5 shall apply only to that portion of
sublicense consideration attributable to sublicensing of the Patent Rights.  In
any agreement which includes the grant of a sublicense to Patent Rights along
with other rights and assets held by uniQure that are necessary or desirable for
the development, manufacture and sale of Licensed Products, the Parties shall
agree on the portion of income from such an agreement that should be
attributable to sublicensing of the Patent Rights, taking into account the value
of the Patent Rights in comparison to the value of the other rights and assets
transferred by uniQure to the sublicensee that are necessary or desirable for
the development, manufacture and sale of Licensed Products.

 

2.                                      Miscellaneous: All the other provisions
of the Agreement remain unchanged and fully applicable between the Parties, and
the terms and definitions used in the Agreement shall, so far as possible, apply
to this Amendment.

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

 

St. Jude Children’s Research Hospital, Inc.

 

UniQure biopharma B.V.

 

 

 

 

 

 

 

 

By:

 

 

By:

/s/ PJ Morgan

Name:

 

 

Name:

PJ Morgan

Title:

 

 

Title:

CFO

Date:

 

 

Date:

12 July 2012

 

--------------------------------------------------------------------------------